NO. 07-02-0019-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



MARCH 13, 2002



______________________________





VICKIE DIANNE GRAY, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;



NO. 57941; HONORABLE CHARLES D. CARVER, JUDGE



_______________________________



Before BOYD, C.J., and REAVIS and JOHNSON, JJ.

Appellant Vickie Dianne Gray has appealed from a judgment adjudicating her guilt for the offense of securing execution of a document by deception after a motion by the State to revoke her probation and the resulting sentence of two years confinement in the Institutional Division of the Department of Criminal Justice.  However, she has now filed a motion to dismiss that appeal, which is signed by both appellant and her attorney.  

Because appellant has complied with the requirements of Rule 42.2(a) of the Rules of Appellate Procedure and because we have not yet delivered our opinion prior to receiving appellant’s motion to dismiss, we hereby grant the motion.  

Furthermore, having dismissed this appeal at appellant’s request, no motion for rehearing will be entertained, and our mandate will issue forthwith.  



John T. Boyd

 Chief Justice



Do not publish.âå&ÖvøÕåßÑ



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Appellant, Robert Lopez, III, was convicted, in a two count indictment, of aggravated robbery, Count I, and burglary of a habitation with intent to commit theft, Count II.  Appellant was sentenced to 45 years confinement on Count I and 20 years confinement on Count II , all within the Institutional Division of the Texas Department of Criminal Justice, with all sentences to be served concurrently.  It is from this judgment that appellant appeals.  We will affirm.

Appellant’s attorney has filed an 
Anders
 brief and a motion to withdraw.  
Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 498 (1967); 
In re Schulman
,
 252 S.W.3d 403 (Tex.Crim.App. 2008).  In support of his motion to withdraw, counsel certifies that he has diligently reviewed the record, and in his opinion, the record reflects no reversible error upon which an appeal can be predicated.  
Anders
, 386 U.S. at 744-45.  In compliance with 
High v. State
, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978), counsel has candidly discussed why, under the controlling authorities, there is no error in the trial court’s judgment.  Additionally, counsel has certified that he has provided appellant a copy of the 
Anders
 brief and motion to withdraw and appropriately advised appellant of his right to file a 
pro se
 response in this matter.  
Stafford v. State
, 813 S.W.2d 503, 510 (Tex.Crim.App. 1991).  The court has also advised appellant of his right to file a 
pro se
 response.  Appellant has not filed a response.

By his 
Anders
 brief, counsel raises grounds that could possibly support an appeal, but concludes the appeal is frivolous.  We have reviewed these grounds and made an independent review of the entire record to determine whether there are any arguable grounds which might support an appeal.  
See
 
Penson v. Ohio
, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); 
Bledsoe v. State
, 178 S.W.3d 824 (Tex.Crim.App. 2005).  We have found no such arguable grounds and agree with counsel that the appeal is frivolous.



Accordingly, counsel’s motion to withdraw is hereby granted and the trial court’s judgment is affirmed.
(footnote: 1)


Mackey K. Hancock

          Justice





Do not publish.  

FOOTNOTES
1: